Case 18-21625        Doc 41       Filed 04/16/19    Entered 04/16/19 14:18:14         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 21625
         Donald J Singleton, Jr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/01/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21625              Doc 41             Filed 04/16/19    Entered 04/16/19 14:18:14                Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $6,402.50
           Less amount refunded to debtor                                   $1,175.04

 NET RECEIPTS:                                                                                                 $5,227.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $4,353.23
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                     $294.83
     Other                                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,648.06

 Attorney fees paid and disclosed by debtor:                                 $0.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim            Claim       Principal      Int.
 Name                                             Class   Scheduled      Asserted         Allowed        Paid         Paid
 CAPITAL ONE BANK USA N.A                     Unsecured         549.00           NA              NA            0.00       0.00
 CB/CARSONS                                   Unsecured         723.00           NA              NA            0.00       0.00
 Certified Services Inc                       Unsecured          80.00           NA              NA            0.00       0.00
 CITI                                         Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured      1,854.40            NA              NA            0.00       0.00
 City of Chicago Heights                      Unsecured         300.00           NA              NA            0.00       0.00
 Comcast                                      Unsecured         100.00           NA              NA            0.00       0.00
 Comcast                                      Unsecured         600.00           NA              NA            0.00       0.00
 ComEd                                        Unsecured      3,145.62            NA              NA            0.00       0.00
 FIRST PREMIER BANK                           Unsecured         837.00           NA              NA            0.00       0.00
 Franciscan St James Health                   Unsecured           0.00           NA              NA            0.00       0.00
 IL Tollway                                   Unsecured      1,500.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414                Unsecured           0.00        847.32          847.32           0.00       0.00
 Illinois Dept of Revenue 0414                Priority       3,000.00       7,069.63        7,069.63           0.00       0.00
 Internal Revenue Service                     Secured        2,080.00       2,150.00        2,150.00           0.00       0.00
 Internal Revenue Service                     Priority      18,739.57     51,948.33        50,042.51           0.00       0.00
 Internal Revenue Service                     Unsecured      9,149.88     10,826.90        10,826.90           0.00       0.00
 Quantum3 Group LLC as agent for Galaxy       Unsecured         673.97           NA              NA            0.00       0.00
 Regional Acceptance Corp                     Secured       19,532.00     19,519.33        19,519.33        279.40        0.00
 TBOM/MILESTONE                               Unsecured           0.00           NA              NA            0.00       0.00
 US DEPT ED                                   Unsecured     20,650.00            NA              NA            0.00       0.00
 Village of Matteson                          Unsecured      1,980.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21625        Doc 41      Filed 04/16/19     Entered 04/16/19 14:18:14             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $19,519.33            $279.40              $0.00
       All Other Secured                                  $2,150.00              $0.00              $0.00
 TOTAL SECURED:                                          $21,669.33            $279.40              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $57,112.14               $0.00             $0.00
 TOTAL PRIORITY:                                         $57,112.14               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,674.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,648.06
         Disbursements to Creditors                               $279.40

 TOTAL DISBURSEMENTS :                                                                       $4,927.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
